UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1192


MICHAEL A. SCOTT; TERRY SCOTT,

                Plaintiffs - Appellants,

          v.

SAMUEL I. WHITE, P.C.; WELLS FARGO BANK, N.A.; DLJ MORTGAGE
CAPITAL, INC.; GE MORTGAGE SERVICES, LLC; WELLS FARGO HOME
MORTGAGE, INCORPORATED, d/b/a America’s Servicing Company;
USA BANK, NA,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:08-cv-00097-RAJ-JEB)


Submitted:   July 30, 2015                 Decided:   August 13, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Michael A. Scott and Terry Scott, Appellants Pro Se.  Stanley
Graves Barr, Jr., Christy Lee Murphy, KAUFMAN & CANOLES, PC,
Norfolk, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Michael   A.      Scott    and    Terry       Scott    appeal       three   district

court orders.          Insofar as the Scotts appeal the court’s March

14,   2008,   order     and     judgment       dismissing         their    complaint,        we

dismiss for lack of jurisdiction.                    Pursuant to Federal Rule of

Appellate Procedure 4(a)(1)(A), a party in a civil action has 30

days to file a notice of appeal after entry of judgment.                               “[T]he

timely   filing    of    a    notice     of       appeal    in    a   civil     case    is    a

jurisdictional requirement.”               Bowles v. Russell, 551 U.S. 205,

214 (2007).     The Scotts did not file their appeal until February

18, 2015.     Because their appeal from the March 14, 2008, order

and judgment is untimely, we are without jurisdiction and must

dismiss in part this appeal.               We reject the Scotts’ claim that

the court’s December 23, 2014, order reopened the appeal period.

      Insofar     as    the     Scotts     challenge          the     district     court’s

December 23, 2014, and February 4, 2015, orders, we affirm.                                  We

conclude that the Scotts’ arguments regarding the removal of

their civil action are without merit.                      We also conclude that the

June 5, 2009, order was not void under Federal Rule of Civil

Procedure 60(b)(4).           Also, we deny the Scotts’ petition for a

writ of mandamus.

      Accordingly,       we     grant    the      Scotts’        motion   for     leave      to

proceed in forma pauperis, deny their petition for a writ of

mandamus, and dismiss in part and affirm in part.                             We dispense

                                              2
with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before    this   court   and

argument would not aid the decisional process.

                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




                                     3